IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

CURT               BURLINGAME,      NOT FINAL UNTIL TIME EXPIRES TO
HUSBAND,                            FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D16-1492
v.

ELIZABETH          BURLINGAME,
WIFE,

      Appellee.


_____________________________/

Opinion filed December 6, 2016.

An appeal from the Circuit Court for Columbia County.
Leandra G. Johnson, Judge.

Andrew J. Decker, IV, The Decker Law Firm, P.A., Lake City, for Appellant.

Sara Jane Carter and Arlen M. Weintraub of Douglas & Carter, Lake City; Donna S.
Macrae, Three Rivers Legal Services, Lake City, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, ROWE, and KELSEY, JJ., CONCUR.